     Case 2:19-cv-00105-RGK-FFM Document 1 Filed 01/07/19 Page 1 of 29 Page ID #:1




 1
     James J. Orland, Esq. (State Bar No.161937)
 2   jim@orlandlawgroup.com
 3   ORLAND LAW GROUP
     1334 Parkview Avenue, Suite 100
 4
     Manhattan Beach, CA 90266
 5   310/492-5705 - Telephone
 6
     310/598-3141 - Facsimile

 7   Attorneys for Plaintiffs CHRISTAL JOHNSON,
     EBONY TAYLOR, and BRIDGETTE GREEN
 8

 9
                        UNITED STATES DISTRICT COURT

10
           CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION

11
     CHRISTAL JOHNSON, an individual              Case No.
12
     and as a Personal Representative of
13   Mariyon Williams; EBONY TAYLOR,              PLAINTIFFS’ COMPLAINT FOR
     an individual and as a Personal              DAMAGES
14
     Representative of Jayland Strickland,
15   and    BRIDGETTE       GREEN,      an        1. Violation of Federal Civil Rights
16
     individual and as a Personal                 [42 USC §§1983, 1985, 1986, 1988]
     Representative of Monyae Jackson,            2. Violation of Federal Civil Rights:
17                                                Monell Claim [42 USC §§1983,
18                              Plaintiffs,       1985, 1986, 1988]
             vs.
19
                                                  DEMAND FOR JURY TRIAL
20   CITY OF LOS ANGELES; MICHEL
21
     MOORE, CHIEF OF LOS ANGELES
     POLICE DEPARTMENT, and DOES 1
22   through 100, inclusive,
23                           Defendants.
24
           COMES NOW, Plaintiffs CHRISTAL JOHNSON, EBONY TAYLOR, and
25

26   BRIDGETTE GREEN, individually and as a Personal Representatives of Mariyon
27
     Williams, Jayland Strickland, and Monyae Jackson, respectively, who hereby
28

                                              1
            _______________________________________________________
                                  COMPLAINT
     Case 2:19-cv-00105-RGK-FFM Document 1 Filed 01/07/19 Page 2 of 29 Page ID #:2




 1
     alleges the following allegations and facts in support of their Complaint against all
 2   Defendants, and who hereby demands a speedy jury trial on all causes of action
 3
     stated against the named Defendants herein as follows:
 4

 5                                       PARTIES
 6
             1.   Plaintiff CHRISTAL JOHNSON is the parent of minor MARIYON
 7

 8   WILLIAMS, and all times mentioned herein was an individual residing in Los
 9
     Angeles County, State of California. CHRISTAL JOHNSON, individually, is an
10
     ‘heir at law’ of MARIYON WILLIAMS, as that term is defined by the California
11

12   Code of Civil Procedure Section 377.60(a) and elsewhere and has legal standing to
13
     maintain an action for violation of his rights based upon the harm to her son,
14

15   MARIYON WILLIAMS under California Government Code Sections 905, 911.2,
16
     and others. Plaintiff CHRISTAL JOHNSON (“Plaintiff”) may maintain causes of
17

18
     action under 42 U.S.C. §1983, and violation of California Civil Code §§51.7, 52 and

19   52.1.
20
             2.   Plaintiff EBONY TAYLOR is the parent of minor JAYLAND
21

22   STRICKLAND, and all times mentioned herein was an individual residing in Los
23
     Angeles County, State of California. EBONY TAYLOR, individually, is an ‘heir at
24

25   law’ of JAYLAND STRICKLAND, as that term is defined by the California Code
26
     of Civil Procedure Section 377.60(a) and elsewhere and has legal standing to
27
     maintain an action for violation of his rights based upon wrongs committed against
28

                                              2
              _______________________________________________________
                                    COMPLAINT
     Case 2:19-cv-00105-RGK-FFM Document 1 Filed 01/07/19 Page 3 of 29 Page ID #:3




 1
     her son, JAYLAND STRICKLAND, under California Government Code Sections
 2   905, 911.2, and others. Plaintiff EBONY TAYLOR (“Plaintiff”) may maintain
 3
     causes of action under 42 U.S.C. §1983, and violation of California Civil Code
 4

 5   §§51.7, 52 and 52.1.
 6
           3.     Plaintiff BRIDGETTE GREEN is surviving parent of Decedent
 7

 8   MONYAE JACKSON, and all times mentioned herein was an individual residing in
 9
     Los Angeles County, State of California. BRIDGETTE GREEN, individually, is an
10
     ‘heir at law’ of Decedent MONYAE JACKSON, as that term is defined by the
11

12   California Code of Civil Procedure Section 377.60(a) and elsewhere and has legal
13
     standing to maintain an action for wrongful death based upon the death of her son,
14

15   MONYAE JACKSON (“Decedent”), under California Code of Civil Procedure
16
     Section 377.60. Plaintiff BRIDGETTE GREEN (“Plaintiff”) may maintain causes
17

18
     of action under 42 U.S.C. §1983, and violation of California Civil Code §§51.7, 52

19   and 52.1.
20
           4.     At all times mentioned herein Defendant CITY OF LOS ANGELES
21

22   was and is a public entity and municipal corporation, duly organized and existing
23
     under and by virtue of the laws of the State of California.
24

25         5.     Plaintiff is informed and believes and thereupon alleges, that at all times
26
     relevant herein Defendant POLICE CHIEF MICHEL MOORE and Does 1-100 were
27
     residents of the CITY OF LOS ANGELES, State of California, and were police
28

                                                3
            _______________________________________________________
                                  COMPLAINT
     Case 2:19-cv-00105-RGK-FFM Document 1 Filed 01/07/19 Page 4 of 29 Page ID #:4




 1
     officers, sergeants, captains, lieutenants, commanders and supervisors, and/or
 2   civilian employee agents, policy makers and representatives of the LOS ANGELES
 3
     POLICE DEPARTMENT, as well as employees, agents and representatives of
 4

 5   Defendant CITY OF LOS ANGELES, and/or police department personnel of
 6
     unknown agencies within the CITY OF LOS ANGELES at the time of this incident.
 7

 8         6.     At all times relevant herein Defendants, POLICE CHIEF MICHEL
 9
     MOORE and Does 1-100, inclusive, and each of them, were acting under the color
10
     of law, to wit, under the color of the statutes, ordinances, regulations, policies,
11

12   customs, practices and usages of defendant CITY OF LOS ANGELES, its chief
13
     and/or police department, and the State of California.
14

15         7.     At all times mentioned herein Defendant CITY OF LOS ANGELES
16
     was and is a public entity and an organization of unknown entity, duly organized and
17

18
     existing under and by virtue of the laws of the State of California.

19         8.     Plaintiffs are informed and believes, and thereupon alleges that at all
20
     times relevant herein, Doe defendants 21 through 50, inclusive, were supervisors
21

22   and policy makers for the City of Los Angeles.
23
           9.     The Plaintiffs sues the fictitious Defendants DOES 1 through 100,
24

25   inclusive pursuant to the California Code of Civil Procedure, Section 474, because
26
     their true names and/or capacities and/or other facts showing them liable are nor
27
     presently known. Plaintiffs request the Court’s leave to amend this Complaint to set
28

                                               4
            _______________________________________________________
                                  COMPLAINT
     Case 2:19-cv-00105-RGK-FFM Document 1 Filed 01/07/19 Page 5 of 29 Page ID #:5




 1
     forth the true names and capacities of such Defendants when ascertained by
 2   Plaintiffs who further alleges that each of the said Defendants and Does are
 3
     responsible in some manner for the occurrences herein alleged, and that the damages
 4

 5   herein alleged were proximately caused by this incident.
 6
           10.    The reason why Plaintiffs are ignorant of the true names and capacities
 7

 8   of Defendants sues herein as Does 1 through 100, inclusive, is that some have been
 9
     unascertainable as of the date of filing of the instant Complaint, as many of these
10
     Does may be Los Angeles Police Department officers of/or civilian employee
11

12   agents, policy makers and representatives of Defendant City of Los Angeles or
13
     police department, and as such many of their records are protected by state statute
14

15   and can only reasonably be ascertained through the discovery process.
16
           11.    At all times relevant hereto said defendants were acting within the
17

18
     scope and course of their employment as officers, sergeants, captains, lieutenants,

19   commanders and chiefs of police, and/or civilian employees, policy makers and
20
     representatives of the City of Los Angeles and the wrongful acts hereinafter
21

22   describes flow from the very exercise of their authority. Each defendant was also
23
     acting as an employee, agent and representative of each and every other defendant
24

25   herein, and in doing the acts herein alleged were acting with the permission, consent,
26
     ratification and authority of their co-defendants.
27
     (GOVERNMENT CLAIM FILED)
28

                                               5
            _______________________________________________________
                                  COMPLAINT
     Case 2:19-cv-00105-RGK-FFM Document 1 Filed 01/07/19 Page 6 of 29 Page ID #:6




 1
           12.    Pursuant to Government Code Sections 905 and 910, et seq., Plaintiffs
 2   timely filed their Government Claims for Damages on or about September 13, 2018.
 3
     Said claims were denied by the City of Los Angeles on September 24, 2018. Thus,
 4

 5   Plaintiffs timely filed this lawsuit. Plaintiffs set forth in the Government Claim
 6
     language to the effect that if the Government entity or individual were unable to
 7

 8   ascertain the basis or scope of the claims against them or reason to believe that they
 9
     were not a proper party then they should so notify Plaintiffs’ counsel. Plaintiffs’
10
     counsel was not notified by any of the Defendants that they had any issues with the
11

12   Government claims.
13
           13.    Plaintiffs further alleges that Defendants, and each of them,
14

15   intentionally conspired to conceal, and did conceal, the true facts surrounding this
16
     incident, thereby attempting to prevent Plaintiffs from obtaining the knowledge and
17

18
     information necessary to submit the instant complaint on a timely basis.

19     FACTUAL ALLEGATIONS COMMON TO MORE THAN ONE CAUSE
20
                                        OF ACTION
21

22         14.    On or about May 13, 2018, 15-year-old Decedent MONYAE
23
     JACKSON and his friends JAYLAND STRICKLAND and MARIYON
24

25   WILLIAMS were on their way home after visiting friends. While traveling on foot
26
     on or near 365 W. Manchester Ave., Los Angeles, CA, 90003, MONYAE
27
     JACKSON and his friends JAYLAND STRICKLAND and MARIYON
28

                                               6
            _______________________________________________________
                                  COMPLAINT
     Case 2:19-cv-00105-RGK-FFM Document 1 Filed 01/07/19 Page 7 of 29 Page ID #:7




 1
     WILLIAMS, all minors and unarmed, were confronted by assailants, physically
 2   accosted, and shot by a firearm causing serious and life-threatening injuries to their
 3
     persons.      Immediately upon being shot, JAYLAND STRICKLAND and/or
 4

 5   MARIYON WILLIAMS made a call to 911 police services to obtain emergency
 6
     care.
 7

 8           15.   Within an unknown amount of time on or about May 13, 2018,
 9
     members of the Los Angeles Police Department and/or other first responders, made
10
     contact with Decedent MONYAE JACKSON and his friends JAYLAND
11

12   STRICKLAND and MARIYON WILLIAMS and witnessed firsthand their physical
13
     injuries and gunshot wounds. Instead of taking immediate care to transport at that
14

15   stage a gravely injured MONYAE JACKSON and his friends JAYLAND
16
     STRICKLAND and MARIYON WILLIAMS, who were also suffering from
17

18
     observable gunshot and other wounds and in grave danger, Defendants CITY OF

19   LOS ANGELES, LOS ANGELES POLICE DEPARTMENT and DOES 1 through
20
     20 failed to do so, instead placing shackles, restraints and hog ties on MONYAE
21

22   JACKSON and his friends JAYLAND STRICKLAND and MARIYON
23
     WILLIAMS, and possibly others.
24

25           16.   On or about May 13, 2018, DOES 1 through 20 (“CITY OF LOS
26
     ANGELES DOES”), for no justified reason and for no lawful justification,
27
     physically assaulted and restrained Decedent, denying him precious time he needed
28

                                               7
             _______________________________________________________
                                   COMPLAINT
     Case 2:19-cv-00105-RGK-FFM Document 1 Filed 01/07/19 Page 8 of 29 Page ID #:8




 1
     to obtain lifesaving care. CITY OF LOS ANGELES DOES, then in an effort to cover
 2   up their errors, allowed Decedent to languish on the cold street while he lost blood
 3
     from his gunshot wounds. On or about May 13, 2018, DOES 1 through 20 (“CITY
 4

 5   OF LOS ANGELES DOES”), for no justified reason and for no lawful justification,
 6
     physically assaulted and restrained JAYLAND STRICKLAND and MARIYON
 7

 8   WILLIAMS, denying both of them precious time needed to obtain lifesaving care.
 9
     CITY OF LOS ANGELES DOES, then in an effort to cover up their errors, allowed
10
     JAYLAND STRICKLAND and MARIYON WILLIAMS to languish on the cold
11

12   street while losing blood from their gunshot wounds.
13
           17.   As a result of the shackles, restraints and denial of emergency care,
14

15   Decedent was ultimately taken to the emergency room where he remained in critical
16
     condition until he passed away on or about May 15, 2018. From May 13, 2018 to
17

18
     May 15, 2018, Decedent suffered extreme physical pain and suffering due to the

19   actions of Defendant Does 1 through 20.
20
           18.   Also as a result of the shackles, restraints, delay and denial of
21

22   emergency care, JAYLAND STRICKLAND and MARIYON WILLIAMS were
23
     ultimately taken to the emergency room where they remained in the hospital for
24

25   medical care. They have had a difficult road back to recovery due to the denial and
26
     delay of emergency care. JAYLAND STRICKLAND and MARIYON WILLIAMS
27
     suffered extreme physical pain and suffering due to the denial of and delay in
28

                                               8
            _______________________________________________________
                                  COMPLAINT
     Case 2:19-cv-00105-RGK-FFM Document 1 Filed 01/07/19 Page 9 of 29 Page ID #:9




 1
     receiving emergency care, as their recovery would have been less arduous had they
 2   received immediate care, and for the pain and suffering and emotional distress
 3
     suffered witnessing the suffering of and denial of care needed by their friend
 4

 5   Decedent MONYAE JACKSON due to the actions of Defendant Does 1 through 20.
 6
           19.    The actions of the defendants and each of them, were in violation of the
 7

 8   Fourth and Fourteenth Amendments of the United States Constitution and the
 9
     actions undertaken by Defendants constituted an unjustified seizure of Decedent
10
     MONYAE JACKSON, JAYLAND STRICKLAND and MARIYON WILLIAMS’S
11

12   person, deprivation of each’s liberty interests, excessive force and were in violation
13
     of Decedent’s and JAYLAND STRICKLAND and MARIYON WILLIAMS’S civil
14

15   rights under color of law under 4 U.S.C. §1983 and other sections of the United
16
     States Code as more fully set forth herein.
17

18
           20.    Plaintiff is informed and believes and thereon alleges that, Defendants

19   CITY OF LOS ANGELES and DOES 21 through 40, and their decision makers,
20
     with deliberate indifference, gross negligence and reckless disregard to the safety,
21

22   security, and constitutional and statutory rights of Decedent and Plaintiffs, and all
23
     persons similarly situated, maintained, enforced, tolerated, permitted, acquiesced in,
24

25   and applied policies, practices, or customs and usages of, among other things:
26
     subjecting people to unreasonable uses of force against their persons;
27
                  a.    selecting, retaining and assigning employees with demonstrable
28

                                               9
            _______________________________________________________
                                  COMPLAINT
     Case 2:19-cv-00105-RGK-FFM Document 1 Filed 01/07/19 Page 10 of 29 Page ID #:10




 1
      propensities for excessive force, violence and other misconduct;
 2                 b.    failing to adequate train, supervise, and control employees in
 3
      the dangers of repeated discharge of firearms, including, without limitation, the use
 4

 5    of potentially lethal tactics, on individuals who may have pre-existing medical
 6
      conditions which make such tactics unreasonably dangerous;
 7

 8                 c.    failing to adequately train, supervise, and control employees in
 9
      the dangers of shackling, hogtying or restraining victims of crimes or otherwise
10
      delaying or denying medical care to those who have suffered gunshot wounds or
11

12    other serious or life-threatening injuries, including, without limitation, the use of
13
      potentially lethal tactics, on individuals who may have a medical condition which
14

15    make such tactics unreasonably dangerous;
16
                   d.    failing to adequately discipline officers engaged in misconduct;
17

18
                   e.    condoning and encouraging officers in the belief that they can

19    violate the rights of persons such as Decedent and JAYLAND STRICKLAND and
20
      MARIYON WILLIAMS in this action with impunity, and that such conduct will not
21

22    adversely affect their opportunities for promotion or other employment benefits.
23
            21.    Plaintiffs allege that at no time was Decedent, or JAYLAND
24

25    STRICKLAND and MARIYON WILLIAMS a threat to himself or themselves,
26
      anyone and/or the police officers and causing Decedent’s death, pain and suffering
27
      while still fighting for his life, or causing JAYLAND STRICKLAND and
28

                                               10
             _______________________________________________________
                                   COMPLAINT
     Case 2:19-cv-00105-RGK-FFM Document 1 Filed 01/07/19 Page 11 of 29 Page ID #:11




 1
      MARIYON WILLIAMS to suffer extreme physical pain and suffering under these
 2    conditions was unnecessary, unreasonable, unjustified and amounts to extreme
 3
      indifference to human life.
 4

 5          22.    Defendants, and each of them, negligently, carelessly, recklessly with
 6
      deliberate indifference and/or in any other actionable manner hired, employed,
 7

 8    retained, trained, supervised, assigned, controlled, and failed to adequately
 9
      supervise, manage and discipline OFFICERS, and/or civilian employee agents,
10
      policy makers and representatives. Including the members of the LOS ANGELES
11

12    POLICE DEPARTMENT and the CITY OF LOS ANGELES, even though
13
      Defendants, and each of them, knew, or in the exercise of reasonable diligence
14

15    should have known, that all said Police officers had a propensity for using
16
      unnecessary, unreasonable, and/or excessive and deadly force, and were otherwise
17

18
      vicious and unfit to be given responsibilities of law enforcement officers and/or had

19    not properly been cleared for duty.
20
            23.    Nevertheless, Defendants, and each of them, negligently, carelessly,
21

22    and/or with wanton disregard and deliberate indifference for the public safety of an
23
      identifiable class of victims, including claimants, Decedent and JAYLAND
24

25    STRICKLAND and MARIYON WILLIAMS, employed, managed, trained and
26
      supervised said Police officers, including the members of the LOS ANGELES
27
      POLICE DEPARTMENT, proximately causing the severe injuries to Plaintiff.
28

                                               11
             _______________________________________________________
                                   COMPLAINT
     Case 2:19-cv-00105-RGK-FFM Document 1 Filed 01/07/19 Page 12 of 29 Page ID #:12




 1
            24.   The policy and procedure of the LOS ANGELES POLICE
 2    DEPARTMENT, as implemented and approved, by POLICE CHIEF MICHEL
 3
      MOORE, were a substantial factor in causing the death of Decedent and the harm to
 4

 5    JAYLAND STRICKLAND and MARIYON WILLIAMS. Plaintiffs allege that the
 6
      above described acts and/or omissions are part of a policy, custom and practice of
 7

 8    Defendants, and each of them.
 9
            25.   The above-described acts and omissions were carried out by and
10
      through Defendants’ officers, agents, servants and/or employees, including the
11

12    members of the LOS ANGELES POLICE DEPARTMENT, who negligently,
13
      carelessly, recklessly, intentionally and/or wantonly assaulted or caused to be
14

15    assaulted, battered Decedent and JAYLAND STRICKLAND and MARIYON
16
      WILLIAMS and/or used excessive force against them, and/or allowed Decedent’s
17

18
      death or resulting harm to JAYLAND STRICKLAND and MARIYON WILLIAMS

19    which was preventable had the police officers been adequately trained, supervised
20
      and/or managed, while in the course and scope of said agency, service and/or
21

22    employments. Their actions and/or omissions were the proximate cause of
23
      Decedent’s death and the harm to JAYLAND STRICKLAND and MARIYON
24

25    WILLIAMS.
26
            26.   Plaintiff is informed and believes and thereon alleges that defendants’
27
      LOS ANGELES POLICE OFFICERS have a longstanding custom, policy and
28

                                              12
             _______________________________________________________
                                   COMPLAINT
     Case 2:19-cv-00105-RGK-FFM Document 1 Filed 01/07/19 Page 13 of 29 Page ID #:13




 1
      practice of violating civil rights, including excessive use of force and other similar
 2    actions and ordered authorized, acquiesced and tolerated, permitted or maintained
 3
      custom and usages permitting the other defendants herein to engage in the unlawful
 4

 5    and unconstitutional actions, policies, practices and customs or usages as set forth in
 6
      the foregoing paragraph. Defendants conduct as alleged herein constitutes a pattern
 7

 8    of constitutional violations based either on a deliberate plan by defendants or on
 9
      defendants’ deliberate indifference, gross negligence or reckless disregard to the
10
      safety, security and rights of Plaintiffs, the Decedent and JAYLAND
11

12    STRICKLAND and MARIYON WILLIAMS.
13
            27.    Plaintiff alleges that defendants acted in violation of the United States
14

15    Constitution and that Decedent’s and JAYLAND STRICKLAND and MARIYON
16
      WILLIAMS’S constitutional rights were violated. Defendants, and each of them,
17

18
      acted in violation of Decedent’s and JAYLAND STRICKLAND and MARIYON

19    WILLIAMS’S constitutional rights under the Fourth and Fourteenth Amendments
20
      to the United States Constitution. Decedent and JAYLAND STRICKLAND and
21

22    MARIYON WILLIAMS was subjected to an excessive amount of unlawful force
23
      and defendants engaged in affirmative conduct and caused harm to Decedent and
24

25    JAYLAND STRICKLAND and MARIYON WILLIAMS, which ultimately resulted
26
      in Decedent’s death and harm to JAYLAND STRICKLAND and MARIYON
27

28

                                                13
             _______________________________________________________
                                   COMPLAINT
     Case 2:19-cv-00105-RGK-FFM Document 1 Filed 01/07/19 Page 14 of 29 Page ID #:14




 1
      WILLIAMS as a result of injuries they suffered by being denied emergency care
 2    while being shackled, detailed and/or hogtied.
 3
            28.   The policy and procedure of the LOS ANGELES POLICE
 4

 5    DEPARTMENT, as implemented and approved, by POLICE CHIEF MICHEL
 6
      MOORE and DOES 21-40, and the policy and procedures of the CITY OF LOS
 7

 8    ANGELES were a substantial factor in causing the death of Decedent and the harm
 9
      to JAYLAND STRICKLAND and MARIYON WILLIAMS. Plaintiff alleges that
10
      the above described acts and/or omissions are part of a policy, custom and practice
11

12    of Defendants, and each of them.
13
            29.   Plaintiffs further alleges that by virtue of their status as a first responder
14

15    after the commission of a crime against Decedent, and JAYLAND STRICKLAND
16
      and MARIYON WILLIAMS, the officers, including members of the LOS
17

18
      ANGELES POLICE DEPARTMENT, POLICE CHIEF MICHEL MOORE and,

19    personnel or others from the CITY OF LOS ANGELES, Defendants LOS
20
      ANGELES POLICE DEPARTMENT, through their agents, voluntarily undertook a
21

22    duty to protect Decedent and JAYLAND STRICKLAND and MARIYON
23
      WILLIAMS. Therefore, special relationship existed between Decedent, JAYLAND
24

25    STRICKLAND and MARIYON WILLIAMS and Defendants, which gave rise to a
26
      duty to protect Decedent and JAYLAND STRICKLAND and MARIYON
27
      WILLIAMS. Defendants breached that duty by the wrongful acts described herein,
28

                                                14
             _______________________________________________________
                                   COMPLAINT
     Case 2:19-cv-00105-RGK-FFM Document 1 Filed 01/07/19 Page 15 of 29 Page ID #:15




 1
      including the malicious restraint, shackles and hogtying of Decedent and JAYLAND
 2    STRICKLAND and MARIYON WILLIAMS and subsequent cover up of their
 3
      actions by leaving the minors to suffer on the cold street.
 4

 5          30.    Defendants LOS ANGELES POLICE DEPARTMENT, POLICE
 6
      CHIEF MICHEL MOORE, and the CITY OF LOS ANGELES and their agents,
 7

 8    employees, supervisors and officers, negligently entrusted the security of these
 9
      individuals to these officers, despite having advanced knowledge that they were unfit
10
      to be placed back in the field, thereby increasing the risk of harm to the public at
11

12    large as well as an identifiable group of victims, including the Plaintiffs.
13
            31.    As a result of the repeated unconstitutional actions of defendants and
14

15    each of them, Decedent MONYAE JACKSON died. Plaintiffs have suffered and
16
      continues to suffer devastating and overwhelming severe emotional distress, disgust,
17

18
      anger, shock, fright, nervousness and terror.        Plaintiffs have further suffered

19    economic and non-economic damages.              In addition, Decedent MONYAE
20
      JACKSON suffered severe pain and suffering from May 13, 2018 until he died on
21

22    May 15, 2018 due to the actions of Defendants.
23
      ///
24

25    ///
26
      ///
27
      ///
28

                                                15
             _______________________________________________________
                                   COMPLAINT
     Case 2:19-cv-00105-RGK-FFM Document 1 Filed 01/07/19 Page 16 of 29 Page ID #:16




 1
                                  FIRST CAUSE OF ACTION
 2        VIOLATION OF FEDERAL CIVIL RIGHTS UNDER 42 U.S.C. §1983
 3
                             (By Plaintiffs Against All Defendants)
 4

 5          32.    The allegations of every other paragraph of this Complaint are hereby
 6
      incorporated by reference as if set forth in full.
 7

 8          33.    This cause of action is to redress a deprivation, under color of authority,
 9
      statute, ordinance, regulation, policy, custom, practice or usage of a right, privilege
10
      and immunity secured to Plaintiffs by the Fourth and Fourteenth Amendments to the
11

12    United States Constitution.
13
            34.    Defendants LOS ANGELES POLICE DEPARTMENT, POLICE
14

15    CHIEF MICHEL MOORE, and the CITY OF LOS ANGELES and Does 1 through
16
      20, and each of them, owed a duty of ordinary care to avoid harm to Decedent.
17

18
            35.    Plaintiff contends and herein alleges that Defendants LOS ANGELES

19    POLICE DEPARTMENT, POLICE CHIEF MICHEL MOORE, and the CITY OF
20
      LOS ANGELES and Does 1 through 20, and each of them, breached these
21

22    aforementioned duties, either negligently or intentionally, in relation to all their
23
      interactions with Decedent and JAYLAND STRICKLAND and MARIYON
24

25    WILLIAMS on May 13, 2018, including, but not limited to, restraining, shackling
26
      and/or hogtying Decedent and JAYLAND STRICKLAND and MARIYON
27

28

                                                 16
             _______________________________________________________
                                   COMPLAINT
     Case 2:19-cv-00105-RGK-FFM Document 1 Filed 01/07/19 Page 17 of 29 Page ID #:17




 1
      WILLIAMS, and denying them emergency care and then covering up their wrongful
 2    actions.
 3
            36.    Plaintiffs contend and herein alleges that the aforementioned
 4

 5    negligent/intentional breach of their duties by Defendant LOS ANGELES POLICE
 6
      DEPARTMENT and Does 1 through 10, constituted violations of the civil rights of
 7

 8    Decedent MONYAE JACKSON, and JAYLAND STRICKLAND and MARIYON
 9
      WILLIAMS in contravention of 42 U.S.C. §1983 of the Fourth and Fifteenth
10
      Amendments of the Constitution of the United States. Plaintiffs further contend and
11

12    allege that Defendant LOS ANGELES POLICE DEPARTMENT and Does 1
13
      through 20 disregard of Decedent MONYAE JACKSON, and JAYLAND
14

15    STRICKLAND and MARIYON WILLIAMS’S aforementioned civil rights was
16
      done by either actual malice or deliberate indifference to each’s civil rights.
17

18
            37.    On or about May 13, 2018, Defendant LOS ANGELES POLICE

19    DEPARTMENT and Does 1 through 20, and each of them, violated Decedent
20
      MONYAE JACKSON, and JAYLAND STRICKLAND and MARIYON
21

22    WILLIAMS’S civil rights under the Fourth and Fourteenth Amendment of the
23
      United States Constitution. The violation was under color of state and federal law.
24

25    Defendant LOS ANGELES POLICE DEPARTMENT and Does 1 through 20, and
26
      each of them, acted in violation of the Fourth and Fourteenth Amendments of the
27
      United States Constitution, when Decedent MONYAE JACKSON and JAYLAND
28

                                                17
             _______________________________________________________
                                   COMPLAINT
     Case 2:19-cv-00105-RGK-FFM Document 1 Filed 01/07/19 Page 18 of 29 Page ID #:18




 1
      STRICKLAND and MARIYON WILLIAMS was brutally restrained, shackled
 2    and/or hogtied instead of being immediately transported to the hospital for
 3
      emergency care for life threatening injuries that had sustained, and which ultimately
 4

 5    resulted in Decedent’s death and the others’ injuries.
 6
            38.     The action of Defendant LOS ANGELES POLICE DEPARTMENT
 7

 8    and Does 1 through 20, and each of them, violated the Fourth and Fourteenth
 9
      Amendment of the United States Constitution and violated 42 U.S.C. §1983. The
10
      violation of Decedent MONYAE JACKSON and JAYLAND STRICKLAND and
11

12    MARIYON WILLIAMS’S civil rights directly and proximately caused the injuries
13
      and damages to Plaintiffs as more fully set forth below.
14

15          39.     The failure of Defendants LOS ANGELES POLICE DEPARTMENT,
16
      POLICE CHIEF MICHEL MOORE, and the CITY OF LOS ANGELES, through
17

18
      their agents, voluntarily undertook a duty to protect Decedent and JAYLAND

19    STRICKLAND and MARIYON WILLIAMS, therefore, a special relationship
20
      existed     between   Decedent,   JAYLAND       STRICKLAND        and   MARIYON
21

22    WILLIAMS and Defendants, which gave rise to a duty to protect them. Defendants’
23
      breached that duty by the wrongful acts described herein.          Defendants LOS
24

25    ANGELES POLICE DEPARTMENT, POLICE CHIEF MICHEL MOORE, and the
26
      CITY OF LOS ANGELES and their agents, employees, supervisors and officers,
27
      negligently entrusted the security of incarcerated individuals to these officers,
28

                                               18
                _______________________________________________________
                                      COMPLAINT
     Case 2:19-cv-00105-RGK-FFM Document 1 Filed 01/07/19 Page 19 of 29 Page ID #:19




 1
      despite having advanced knowledge that they were unfit to be placed in the field,
 2    thereby increasing their risk of harm to the public at large as well as the unidentified
 3
      group of victims including the Decedent and JAYLAND STRICKLAND and
 4

 5    MARIYON WILLIAMS.             The actions of Defendants LOS ANGELES POLICE
 6
      DEPARTMENT, POLICE CHIEF MICHEL MOORE, and the CITY OF LOS
 7

 8    ANGELES and their agents, employees, supervisors and officers were in violation
 9
      of Decedent MONYAE JACKSON and JAYLAND STRICKLAND and
10
      MARIYON WILLIAMS’S civil rights to be free from loss of physical liberty,
11

12    interests and denial of substantive due process under the Fourth and Fourteenth
13
      Amendments of the United States Constitution. In addition, in taking the aforesaid
14

15    actions, Defendants LOS ANGELES POLICE DEPARTMENT, POLICE CHIEF
16
      MICHEL MOORE, and the CITY OF LOS ANGELES and Does 1 through 20, and
17

18
      each of them, violated Decedent MONYAE JACKSON, and JAYLAND

19    STRICKLAND and MARIYON WILLIAMS’S civil rights, by being deliberately
20
      indifferent to his physical security as set forth in Wood v. Ostrander, 879 F2d 583.
21

22          40.    Defendants LOS ANGELES POLICE DEPARTMENT, POLICE
23
      CHIEF MICHEL MOORE, and the CITY OF LOS ANGELES and Does 1 through
24

25    20, and each of their actions as set forth directly and proximately caused injuries and
26
      damages to Plaintiff as more fully set forth below.      On or about May 13, 2018,
27
      defendants LOS ANGELES POLICE DEPARTMENT, POLICE CHIEF MICHEL
28

                                                19
             _______________________________________________________
                                   COMPLAINT
     Case 2:19-cv-00105-RGK-FFM Document 1 Filed 01/07/19 Page 20 of 29 Page ID #:20




 1
      MOORE, and the CITY OF LOS ANGELES and Does 1 through 20 violated
 2    Decedent MONYAE JACKSON, and JAYLAND STRICKLAND and MARIYON
 3
      WILLIAMS’S and Plaintiffs’ civil rights by using a degree a physical coercion
 4

 5    which is not objectively reasonable under the circumstances. Defendants LOS
 6
      ANGELES POLICE DEPARTMENT, POLICE CHIEF MICHEL MOORE, and the
 7

 8    CITY OF LOS ANGELES and Does 1 through 20 and their actions were the
 9
      proximate cause of the ultimate death of MONYAE JACKSON, and the denial of
10
      care and resulting injuries to JAYLAND STRICKLAND and MARIYON
11

12    WILLIAMS.         The failure to protect Decedent MONYAE JACKSON and the
13
      excessive use of force on MONYAE JACKSON and on JAYLAND STRICKLAND
14

15    and MARIYON WILLIAMS violated Plaintiffs’ Fourth and Fourteenth Amendment
16
      rights.     Each of the defendants, LOS ANGELES POLICE DEPARTMENT,
17

18
      POLICE CHIEF MICHEL MOORE, and the CITY OF LOS ANGELES and Does

19    1 through 20, is individually liable for the violation of Decedent MONYAE
20
      JACKSON, JAYLAND STRICKLAND, MARIYON WILLIAMS and Plaintiffs’
21

22    civil rights apart from the policies and practices of the LOS ANGELES POLICE
23
      DEPARTMENT and the CITY OF LOS ANGELES.
24

25              41.   As a direct and proximate result of the conduct of LOS ANGELES
26
      POLICE DEPARTMENT, POLICE CHIEF MICHEL MOORE, and the CITY OF
27
      LOS ANGELES and Does 1 through 20, and each of them, Decedent MONYAE
28

                                              20
                _______________________________________________________
                                      COMPLAINT
     Case 2:19-cv-00105-RGK-FFM Document 1 Filed 01/07/19 Page 21 of 29 Page ID #:21




 1
      JACKSON, JAYLAND STRICKLAND and MARIYON WILLIAMS suffered the
 2    following injuries and damages for which Plaintiffs may recover:
 3
            a.     Violation    of   Decedent        MONYAE      JACKSON,      JAYLAND
 4

 5          STRICKLAND and MARIYON WILLIAMS’S Constitutional Rights under
 6
            the Fourth and Fourteenth Amendments to the United States Constitution to
 7

 8          be free from unreasonable search and seizure of his person, deprivation of life
 9
            and liberty and denial of due process of law;
10
            b.      Loss of life of MONYAE JACKSON including the value of his life;
11

12          c.     Conscious physical pain, suffering and emotional trauma.
13
            42.    As a direct and proximate result of the actions of defendants LOS
14

15    ANGELES POLICE DEPARTMENT, POLICE CHIEF MICHEL MOORE, and the
16
      CITY OF LOS ANGELES and Does 1 through 20, and each of them, Plaintiffs have
17

18
      also suffered the following injuries, including but not limited to:

19          d.     Loss of love, aide, comfort and society due to the death of Decedent
20
      MONYAE JACKSON, according proof;
21

22          e.     Loss of economic support of Decedent MONYAE JACKSON;
23
            f.     Funeral and burial expenses according to proof; and
24

25          g.     Pain and suffering of Decedent MONYAE JACKSON.
26
            43.    The conduct of defendants LOS ANGELES POLICE DEPARTMENT,
27

28

                                                21
             _______________________________________________________
                                   COMPLAINT
     Case 2:19-cv-00105-RGK-FFM Document 1 Filed 01/07/19 Page 22 of 29 Page ID #:22




 1
      POLICE CHIEF MICHEL MOORE, and the CITY OF LOS ANGELES and Does
 2    1 through 20, and each of them, was reckless and acted with callous indifference to
 3
      the federally protected rights of Decedent MONYAE JACKSON, JAYLAND
 4

 5    STRICKLAND, MARIYON WILLIAMS and Plaintiffs.                       Defendants LOS
 6
      ANGELES POLICE DEPARTMENT, POLICE CHIEF MICHEL MOORE, and the
 7

 8    CITY OF LOS ANGELES and Does 1 through 20, and each of them engaged in
 9
      despicable conduct by using unreasonable and excessive force and were malicious
10
      and in reckless and conscious disregard for the rights and individual safety of
11

12    Decedent. As such, Plaintiffs are entitled to punitive damages and in accord with
13
      constitutionally permitted limits to punish and make an example of individual
14

15    defendant officers.
16
            44.    Plaintiff is entitled to an award of attorneys’ fees, costs and expenses
17

18
      under 42 U.S.C. §1988, as a result of defendants LOS ANGELES POLICE

19    DEPARTMENT, POLICE CHIEF MICHEL MOORE, and the CITY OF LOS
20
      ANGELES and Does 1 through 20’s violation of Decedent MONYAE JACKSON,
21

22    JAYLAND STRICKLAND, MARIYON WILLIAMS and Plaintiffs’ civil rights.
23
      ///
24

25    ///
26
      ///
27
      ///
28

                                               22
             _______________________________________________________
                                   COMPLAINT
     Case 2:19-cv-00105-RGK-FFM Document 1 Filed 01/07/19 Page 23 of 29 Page ID #:23




 1
                                SECOND CAUSE OF ACTION
 2           DEPRIVATION OF CIVIL RIGHTS UNDER COLOR OF LAW
 3
                                      (MONELL CLAIM)
 4

 5                         [42 USC §§ 1983, 1985, 1986 AND 1988]
 6
       (Plaintiffs Against All Defendants)
 7

 8          45.    The allegations of every other paragraph of this Complaint are hereby
 9
      incorporated by reference as if set forth in full.
10
            46.    At all times herein mentioned, Defendants LOS ANGELES
11

12    POLICE DEPARTMENT, POLICE CHIEF MICHEL MOORE, and the CITY OF
13
      LOS ANGELES and Does 1 through 20 maintained a custom, policy and practice to
14

15    allow the violation of Civil Rights, including racial profiling of African Americans,
16
      use of excessive force upon African Americans, failing to provide adequate care
17

18
      when interacting with victims of crime, failing to protect Decedent MONYAE

19    JACKSON, JAYLAND STRICKLAND and MARIYON WILLIAMS, viciously
20
      restraining, shackling and/or hogtying them even though they were clearly victims
21

22    of crime, which ultimately led to their injuries and his death. All of these actions
23
      were done in violation of Decedent MONYAE JACKSON, JAYLAND
24

25    STRICKLAND, MARIYON WILLIAMS and Plaintiffs’ civil rights under Color of
26
      State of Law and constituted a systematic custom, policy, practice and procedure
27
      instituted for denial of the Civil Rights of Plaintiffs and others.
28

                                                 23
             _______________________________________________________
                                   COMPLAINT
     Case 2:19-cv-00105-RGK-FFM Document 1 Filed 01/07/19 Page 24 of 29 Page ID #:24




 1
            47.    Prior to May 13, 2018, LOS ANGELES POLICE DEPARTMENT,
 2    POLICE CHIEF MICHEL MOORE, and the CITY OF LOS ANGELES and Does
 3
      1 through 20 developed and maintained policies or customs exhibiting deliberate
 4

 5    indifference to the Constitutional Rights of African Americans, which caused the
 6
      violation of Decedent MONYAE JACKSON, JAYLAND STRICKLAND,
 7

 8    MARIYON WILLIAMS and Plaintiffs’ civil rights.
 9
            48.    It is the policy and/or custom of LOS ANGELES POLICE
10
      DEPARTMENT, POLICE CHIEF MICHEL MOORE, and the CITY OF LOS
11

12    ANGELES and Does 1 through 20, to inadequately supervise and train their officers
13
      and failing to protect, monitor and provide adequate care or cause to be transported
14

15    to hospitals of those crime victims who have life-threatening injuries, thereby failing
16
      to adequately discourage constitutional violations on the part of its officers.
17

18
            49.    As a result of the above described policies and/or customs, LOS

19    ANGELES POLICE DEPARTMENT, POLICE CHIEF MICHEL MOORE, and the
20
      CITY OF LOS ANGELES and Does 1 through 20 believed that their actions would
21

22    not be properly monitored by supervisory officers and that misconduct would not be
23
      investigated or sanctioned and would be tolerated and accepted.
24

25          50.    The above-described policies or customs demonstrated a deliberate
26
      indifference on the party of the policy makers of LOS ANGELES POLICE
27
      DEPARTMENT, POLICE CHIEF MICHEL MOORE, and the CITY OF LOS
28

                                                24
             _______________________________________________________
                                   COMPLAINT
     Case 2:19-cv-00105-RGK-FFM Document 1 Filed 01/07/19 Page 25 of 29 Page ID #:25




 1
      ANGELES and Does 1 through 20 to the constitutional rights of person within their
 2    jurisdiction and were the cause of the violations of Decedent MONYAE JACKSON,
 3
      JAYLAND STRICKLAND, MARIYON WILLIAMS and Plaintiffs’ civil rights as
 4

 5    alleged herein.
 6
            51.     As a direct and proximate result of the conduct of LOS ANGELES
 7

 8    POLICE DEPARTMENT, POLICE CHIEF MICHEL MOORE, and the CITY OF
 9
      LOS ANGELES and Does 1 through 20, Decedent MONYAE JACKSON suffered
10
      the following injuries and damages for which Plaintiff BRIDGETTE GREEN may
11

12    recover:
13
                    a.    Violation of Decedent MONYAE JACKSON’s Constitutional
14

15    Rights under the Fourth and Fourteenth Amendments to the United States
16
      Constitution to be free from unreasonable search and seizure of his person,
17

18
      deprivation of life and liberty and denial of due process of law;

19                  b.    Loss of life of MONYAE JACKSON including the value of his
20
            life;
21

22                  c.    Conscious physical pain, suffering and emotional trauma; and
23
                    d.    Pain and suffering for Decedent MONYAE JACKSON.
24

25          52.     As a direct and proximate result of the actions of defendants LOS
26
      ANGELES POLICE DEPARTMENT, POLICE CHIEF MICHEL MOORE, and the
27
      CITY OF LOS ANGELES and Does 1 through 20, and each of them, Plaintiff
28

                                                25
             _______________________________________________________
                                   COMPLAINT
     Case 2:19-cv-00105-RGK-FFM Document 1 Filed 01/07/19 Page 26 of 29 Page ID #:26




 1
      BRIDGETTE GREEN has also suffered the following injuries, including but not
 2    limited to:
 3
             a.     Loss of love, aide, comfort and society due to the death of Decedent
 4

 5    MONYAE JACKSON, according proof;
 6
             b.     Loss of economic support of Decedent MONYAE JACKSON; and
 7

 8           c.     Funeral and burial expenses according to proof; and
 9
             d.     Pain and suffering for MONYAE JACKSON.
10
             53.    As a direct and proximate result of the conduct of LOS ANGELES
11

12    POLICE DEPARTMENT, POLICE CHIEF MICHEL MOORE, and the CITY OF
13
      LOS ANGELES and Does 1 through 20, JAYLAND STRICKLAND, MARIYON
14

15    WILLIAMS suffered the following injuries and damages for which Plaintiffs
16
      EBONY TAYLOR and CHRISTAL JOHNSON, respectively, may recover:
17

18
                    a.    Violation of Decedent JAYLAND STRICKLAND and

19    MARIYON WILLIAMS’S Constitutional Rights under the Fourth and Fourteenth
20
      Amendments to the United States Constitution to be free from unreasonable search
21

22    and seizure of his person, deprivation of life and liberty and denial of due process of
23
      law;
24

25                  b.    Conscious physical pain, suffering and emotional trauma; and
26
                    c.    Pain and suffering for JAYLAND STRICKLAND, MARIYON
27
      WILLIAMS.
28

                                                26
              _______________________________________________________
                                    COMPLAINT
     Case 2:19-cv-00105-RGK-FFM Document 1 Filed 01/07/19 Page 27 of 29 Page ID #:27




 1
            54. The conduct of defendants LOS ANGELES POLICE DEPARTMENT,
 2    POLICE CHIEF MICHEL MOORE, and the CITY OF LOS ANGELES and Does
 3
      1 through 20, and each of them, was reckless and acted with callous indifference to
 4

 5    the   federally   protected   rights   of        MONYAE   JACKSON,       JAYLAND
 6
      STRICKLAND, MARIYON WILLIAMS and Plaintiffs.                       Defendants LOS
 7

 8    ANGELES POLICE DEPARTMENT, POLICE CHIEF MICHEL MOORE, and the
 9
      CITY OF LOS ANGELES and Does 1 through 20, and each of them engaged in
10
      despicable conduct by using unreasonable and excessive force and were malicious
11

12    and in reckless and conscious disregard for the rights and individual safety of
13
      Decedent and JAYLAND STRICKLAND, MARIYON WILLIAMS by failing to
14

15    get them immediate emergent care as opposed to restraining, shackling and/or
16
      hogtying them as gunshot victims. Furthermore, the actions of defendants in the
17

18
      subsequent cover up is similarly despicable. As such, Plaintiffs are entitled to

19    punitive damages and in accord with constitutionally permitted limits to punish and
20
      make an example of individual defendant officers.
21

22          55.   Plaintiffs are entitled to an award of attorneys’ fees, costs and expenses
23
      under 42 U.S.C. §1988, as a result of defendants LOS ANGELES POLICE
24

25    DEPARTMENT, POLICE CHIEF MICHEL MOORE, and the CITY OF LOS
26
      ANGELES and Does 1 through 20’s violation of Decedent MONYAE JACKSON,
27
      JAYLAND STRICKLAND, MARIYON WILLIAMS and Plaintiffs’ civil rights.
28

                                                  27
             _______________________________________________________
                                   COMPLAINT
     Case 2:19-cv-00105-RGK-FFM Document 1 Filed 01/07/19 Page 28 of 29 Page ID #:28




 1
               WHEREFORE, Plaintiffs prays for judgment against Defendants, and each of
 2    them, for each cause of action, as follows:
 3
               1.   For all general, special and punitive damages for an amount in excess
 4

 5    of $25 million;
 6
               2.   For all special damages, for lost wages and future earning capacity;
 7

 8             3.   For all general damages including, but not limited to, damages for pain,
 9
      suffering, anguish, discomfort, severe emotional distress, disgust, terror, fright,
10
      anger, anxiety, worry, nervousness, shock, anguish and mental suffering, loss of
11

12    enjoyment of life, loss of ability to engage in normal and customary activities, loss
13
      of comfort, society, care and companionship;
14

15             4.   For the physical pain and suffering of Decedent MONYAE JACKSON
16
      from May 13, 2018 to May 15, 2018;
17

18
               5.   For other and further special damages according to proof at the time of

19    trial;
20
               6.   For other and further general damages according to proof at the time of
21

22    trial;
23
               7.   For funeral and burial expenses, according to proof;
24

25             8.   For prejudgment interest according to proof;
26
               9.   For punitive damages against all defendants involved in the death of
27
      MONYAE JACKSON and subsequent cover up and Does 1 through 20;
28

                                                28
                _______________________________________________________
                                      COMPLAINT
Case 2:19-cv-00105-RGK-FFM Document 1 Filed 01/07/19 Page 29 of 29 Page ID #:29




                 30




                 30
